Case 6:18-cr-00159-RBD-LRH Document 88 Filed 05/15/20 Page 1 of 3 PageID 416



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                         Case No. 6:18-cr-159-Orl-37LRH

CHARLTON MORRIS
_____________________________________

                                          ORDER

       The Government moves for final judgment of forfeiture of Defendant’s property

located at 243 Buttonwood Ave, Winter Springs, Florida, 32708 (“Buttonwood

Property”). (Doc. 71 (“Motion”).) On referral, U.S. Magistrate Judge Leslie R. Hoffman

recommends granting the Motion. (Doc. 85 (“R&R”).)

       The parties and claimants did not object to the R&R, and the time for doing so has

now passed. As such, the Court has examined the R&R only for clear error. See Wiand v.

Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28,

2016); see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such

error, the Court adopts the R&R in its entirety.

       It is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

              (Doc. 85) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     The United States’ Motion for Final Judgment of Forfeiture for the Real

              Property Located at 243 Buttonwood Ave, Winter Springs, FL (Doc. 71) is

              GRANTED.


                                             -1-
Case 6:18-cr-00159-RBD-LRH Document 88 Filed 05/15/20 Page 2 of 3 PageID 417



     3.    The Court FINDS the claims of the Seminole Tax Collector, Trustco Bank,

           and Doreen Fahad (via the Doreen Beth Fahad Revocable Trust) are valid

           and enforceable.

     4.    Pursuant to 21 U.S.C. § 835(n)(7) and Federal Rule of Criminal Procedure

           32.2(c)(2), Defendant Charlton Morris’ one-half interest in the Buttonwood

           Property is CONDEMNED and FORFEITED to the United States for

           disposition according to law.

     5.    The United States is DIRECTED to:

           a.    Sell the Buttonwood Property in a commercially feasible manner and

                 divide the net proceeds—which shall include the sales price less the

                 satisfaction of all lines (including Trustco Bank’s mortgage) and

                 taxes (including the Seminole County Tax Collector’s claim), and the

                 costs of possession, maintenance, repair, marketing, and sale of the

                 property—equally with Doreen Fahad (via the Trust), pursuant to 21

                 U.S.C. § 835(h);

           b.    Provide Trustco Bank with an accounting of all expenses incurred in

                 the forfeiture and sale of the Buttonwood Property.

           c.    Provide a copy of this Order to Trustco Bank, the Seminole County

                 Tax Collector, and Doreen Fahad. The United States shall file a notice

                 on the docket by Friday, May 22, 2020, stating its compliance with

                 this directive.

     6.    Doreen Fahad is DIRECTED to provide all information and execute any

                                           -2-
Case 6:18-cr-00159-RBD-LRH Document 88 Filed 05/15/20 Page 3 of 3 PageID 418



            documents necessary to facilitate the sale.

      7.    All persons residing in the Buttonwood Property are DIRECTED to vacate

            the property within sixty (60) days from the entry of this Order in order to

            facilitate the sale.

      DONE AND ORDERED in Chambers in Orlando, Florida, on May 15, 2020.




Copies to:
Counsel of Record




                                          -3-
